Filed 9/13/22 P. v. Jeffery CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083578
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MF012801A)
                    v.

    ZACKARY JEFFERY,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Kern County. Charles R.
Brehmer, Judge.
         Robert L. Hernandez, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Snauffer, J.
       Appointed counsel for defendant Zackary Jeffery asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Defendant responded,
contending he was no longer on probation when he committed new violations of the law
and thus he could not have violated his probation. We affirm.
                                     BACKGROUND
       On November 11, 2017, defendant drove a van over a victim, who survived, and
then defendant and his passenger left the scene.
       On February 26, 2018, the Kern County District Attorney filed an information
charging defendant with attempted murder (Pen. Code, §§ 664, 187, subd. (a);1 count 1),
assault with a deadly weapon (§ 245, subd. (a)(1); count 2), and felony hit and run (Veh.
Code, § 20001, subd. (a); count 3). As to counts 2 and 3, the information alleged
defendant personally inflicted great bodily injury (§ 12022.7, subd. (a)). The information
further alleged defendant had suffered two prior “strike” convictions within the meaning
of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).
       On May 14, 2018, the information was amended to allege a prior serious felony
conviction (§ 667, subd. (a)). Defendant pled no contest to count 1 and admitted the
two prior strike convictions and the prior serious felony conviction. In exchange, the trial
court agreed to strike the two prior strike convictions, sentence defendant to 10 years in
prison (five years on count 1, plus five years for the prior serious felony conviction
enhancement), suspend execution of sentence, and grant three years of probation with
one year of jail time as a condition of probation.
       On June 12, 2018, the trial court sentenced defendant as agreed, and awarded him
300 days of conduct credits.

1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
       About two and one-half years later, on December 23, 2020, a ranch employee
found defendant and his vehicle parked in front of the ranch’s mechanic’s shop. The
employee got out of his vehicle and took pictures of both defendant and his vehicle.
Defendant told the employee his vehicle was stuck, but then defendant got back into his
vehicle and left. The employee inspected the ranch’s research lab and found the padlock
cut. Several items, including a “quad” offroad vehicle, were missing from inside. In a
prior theft two months earlier, a generator had been stolen from a motorhome on the
ranch premises.
       Around January 18, 2021, Deputy Michael Gelardo executed a search warrant at
defendant’s home, where he found two quad vehicles and a generator, among many other
items scattered on the front and back yards. Defendant’s girlfriend admitted a quad
vehicle had been stolen before Christmas and she had forged a bill of sale for it. The
ranch employee came to defendant’s home where the search was conducted, and he
identified a quad vehicle and generator as ranch property. Defendant stated he did not
steal the items; they had been purchased.
       On February 5, 2021, the probation department filed a declaration letter attesting
that defendant’s probation period was from June 12, 2018, to June 12, 2021, and that
defendant had violated the terms of his probation by committing new violations of law, in
that on January 20, 2021, he was arrested for second degree burglary (§ 459) and
receiving stolen property (§ 496, subd. (a)). The probation officer recommended that the
trial court revoke defendant’s probation and sentence defendant to the previously
imposed and suspended 10-year sentence.
       At a contested revocation hearing on October 28, 2021, the trial court found
defendant had violated probation. The court revoked probation, ordered into execution
the previously imposed and suspended 10-year sentence, imposed various fines and fees,
and awarded 397 days of custody credits.
       On November 23, 2021, defendant filed a notice of appeal.

                                            3.
                                        DISCUSSION
       Defendant contends he could not have violated probation because he was no
longer on probation in December 2020. He explains that his 300 days of custody credits
shortened his probationary period by 300 days and thus the period had already ended
when he committed the new violations of law. Defendant is incorrect.
       “In all felony and misdemeanor convictions, … when the defendant has been in
custody …, all days of custody of the defendant … shall be credited upon his or her term
of imprisonment ….” (§ 2900.5, subd. (a), italics added.) “ ‘[T]erm of imprisonment’
includes any period of imprisonment imposed as a condition of probation [e.g., jail
time] ….” (Id., subd. (c).)2 If the custody credits exceed the term of jail time, the excess
credits may be applied to “the base fine” (id., subd. (a)); credits are applied first to the
term of jail time, then to the base fine, but not to the term of probation itself (see ibid.).3
       Here, defendant received the benefit of his 300 days of custody credits when they
were credited to his one-year jail term imposed as a condition of his three-year probation
term. He was still required to serve three years of probation from June 12, 2018, to


2       The inclusion in section 2900.5 of jail time imposed as a condition of probation is
a result of a 1976 amendment (Stats. 1976, ch. 1045, § 2) that “redefine[d] the ‘term of
imprisonment,’ i.e., the term against which custody credits are to be applied, to include
any ‘period of imprisonment imposed as a condition of probation .…’ As a result of this
amendment, actual time previously served in county jail … would now be credited
against any new ‘term of imprisonment’ served in the county jail for the same offense,
including any new jail term imposed as a condition of continuing or reinstating the
defendant on probation.” (People v. Arnold (2004) 33 Cal.4th 294, 300–301.)
3      We note that section 2900.5, subdivision (c) specifically includes imprisonment
and parole, but does not mention imprisonment and probation: “For the purposes of this
section, ‘term of imprisonment’ includes any period of imprisonment imposed as a
condition of probation or otherwise ordered by a court in imposing or suspending the
imposition of any sentence, and also includes any term of imprisonment, including any
period of imprisonment prior to release on parole and any period of imprisonment and
parole, prior to discharge, whether established or fixed by statute, by any court, or by any
duly authorized administrative agency.”


                                               4.
June 12, 2021. Thus, he was on probation when he committed the new violations of law
in December 2020.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                             5.